Title: To John Adams from Isaac Stephens, 24 October 1787
From: Stephens, Isaac
To: Adams, John


          
            Sir
            Octr 24th. 1787 algirs
          
          Sir By the hand of Doctor Warner Consul Logie Doctor which Returns to London I hope you will Ricive these few Lines He has attended Us Since being in algirs By order of Count D Espilly When Under his protection Since as we Could Not Clam any wright to the Spanish Hospitle without going into it which was Not agreable without Dangeros ill I think he has paid a friendly attention to Me as I have Not bin Healthey Since the firs fall of My being taken
          Sir we Recived a Letter from Mr Lamb when at alacant Which informed Us that you would Not agree to our Redemption thairfour I Must think you to be the gratest Enemy that I have in the wourld and Not a friend to Liberty it Did Lye in Your power to Hasten our Redemption the purport of your Letter to Us told what you must write Congress you are Not So old But you may have as great Calameties as Mine Befour you Die Look on your Children and pray that No judgment May fall on them Try to Realize a Slave to the infidels then turn to america that Begun on the point of Liberty But if thair Liberty falls into Such Mens hands that wish to Make Slaves of thair Subjects I Could Wish My Self out of algirs and My Distressed famely out of america if My Detention is a benefit to america in a peace Let them allow a Liveing for my famely if You Dont make your peace with god Befour you get a peace with the Dey of algirs I

Could wish to Live a Long time three Redemptions has bin this year and a Nother is arrived all of Different Nations allthough you Say as you Doe in your Letter that Scarsely Ever a Redemption without a peace you Doe Not well inform your Self I Know you are Not willing to Draw the money out of the publick fund for you and others may fall Short of thair payment But would wish to Raise it Som other way had america Set fourth our Situation and Made a Lottery in Every State I think I shuld Not have bin hear Now think on My State of Slavery and pray that No Such judgments as Mine may Not fall on you or yours think on Yours Letters and Mr Jaffersons thay plainly appear to Us a Fallse pretention Wishing Us well hom to our famelys So Long Since and Nothg Don Since he told Us plainly that he Did Not Com to Redem Us and Mr woulf and Mr Logie I shall Look on you Not to be a friend to Mankind and Liberty Untill you give Me Better proffs of it in your Next Letter
          Sir to a Gentlemen once acquanted With I pray to god that I Might be Mistaken and that your honour May prove to be the greatest friend in the wourld as you Could be if a Mind
          Sir the gentlemen Can give you Every intelegence about algirs that you Can wish for
          its Supposed that we May be Redemd as Cheap as a-nother Nation if the Money or bills ware on the Spot at the time of Mr Lambs being hear and the price Was a president to Several other Nations
          Consul Logie is the Most friendly at this time and for about 6 months then any other Consul hear—
          May God Bless you and yours and in the Manegment of the affairs of America From Your Most obedent and Humble Servent
          
            Isaac Stephens Slave & Continued By My Countrey
          
        